SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1434
CAF 13-02220
PRESENT: SCUDDER, P.J., CENTRA, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF BERNADETTE SIERAK,
PETITIONER-RESPONDENT,

                     V                               MEMORANDUM AND ORDER

KYLE STARING, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


MARK A. WOLBER, UTICA, FOR RESPONDENT-APPELLANT.

KOSLOSKY & KOSLOSKY, UTICA (WILLIAM L. KOSLOSKY OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Oneida County (Randal
B. Caldwell, J.), entered September 6, 2013 in a proceeding pursuant
to Family Court Act article 6. The order, among other things, ordered
Kyle Staring to pay attorney’s fees in the sum of $3,200.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Sierak v Staring ([appeal No. 1]
___ AD3d ___ [Jan. 2, 2015]).




Entered:   January 2, 2015                         Frances E. Cafarell
                                                   Clerk of the Court